      Case: 1:19-cv-02293-JG Doc #: 35 Filed: 02/05/20 1 of 1. PageID #: 540



MINUTES OF PROCEEDINGS



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO



                                            Date:             2/5/2020
                                            Judge:            James S. Gwin
                                            Case No.:         1:19-cv-02293
                                            Court Reporter:   None.



TARRIFY PROPERTIES, LLC, ET AL.,     )
                                     )
      Plaintiffs,                    )
                                     )
vs.                                  )
                                     )
CUYAHOGA COUNTY, OHIO,               )
                                     )
      Defendant.                     )




MATTERS CONSIDERED: Status Conference held.



TOTAL TIME: 18 minutes                            s/   Kayla Sartschev
                                                  Courtroom Deputy Clerk
